Citation Nr: 1211616	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  11-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her son.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1953 and from February 1964 to July 1974, including service in Korea and in the Republic of Vietnam.  He died in November 2008.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and an October 2009 rating decision issued by the RO in Milwaukee, Wisconsin.  The Veteran's claim was initially denied in the February 2009 rating decision, and following consideration of new evidence, was denied again in the October 2009 rating decision.

The appellant and her son, B. E., testified at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is of record.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2008 from sepsis.  Congestive heart failure, chronic obstructive pulmonary disease, pulmonary edema, atrial fibrillation, pneumonia, and type II diabetes mellitus (DMII) were other significant conditions contributing to his death.  

2.  At the time of his death, the Veteran was service connected for DMII, rated as 20 percent disabling; atypical facial pain, rated as 30 percent disabling; and for bilateral hearing loss, rated as noncompensable.  

3.  The Veteran's service-connected DMII contributed to the cause of his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1116, 1310, 1312 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for the cause of the Veteran's death.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The appellant contends that the Veteran's death was the result of disabilities that he had incurred as a result of herbicide exposure during his service in Vietnam, including DMII and a heart condition.  The Veteran died in November 2008, and according to an amended death certificate issued on August 27, 2009, the immediate cause of his death was sepsis.  Congestive heart failure, chronic obstructive pulmonary disease, pulmonary edema, atrial fibrillation, pneumonia, and DMII were listed as other significant conditions that contributed to his death but that did not result in the underlying cause of death, sepsis.  At the time of his death, the Veteran was service connected for DMII, associated with herbicide exposure during his service in Vietnam.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  See 38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the cause of death, it must singly, or jointly with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that it contributed substantially or materially.  See 38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1) (2011).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused, or substantially or materially contributed to, by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303 (2011).  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).

In the instant case, a December 2001 rating decision granted the Veteran service connection for DMII as a result of herbicide exposure during his Vietnam service, and assigned a 20 percent disability rating, effective March 19, 2001.  The August 2009 amended death certificate reveals that the DMII was a significant condition that contributed to the cause of the Veteran's death.  While the claims file contains an original death certificate that did not list DMII as a contributing condition to the Veteran's death, the certifier of the original certificate, Nancy K. Anderson, M.D., indicated in the amended certificate that the contributing conditions were not complete on the original certificate, and maintained that DMII was indeed another contributing condition.

In an effort to clarify whether the Veteran's DMII or coronary artery disease (CAD) in fact contributed to his death, the RO requested a medical opinion from a VA examiner.  In a January 2011 opinion, the VA examiner indicated that the Veteran developed sepsis because of pneumonia, and not because of diabetes.  He indicated that it was inappropriate to single out diabetes as contributing to the Veteran's cause of death when the overwhelming feature of his death was pneumonia with respiratory failure.  He also indicated that the Veteran had many medical problems that contributed to his death directly other than DMII.  Thus, he concluded that it was less than likely that the Veteran's DMII contributed directly to the Veteran's sepsis and death.  

The January 2011 VA examiner's opinion initially focused on whether or not DMII was a cause of the Veteran's sepsis.  Later, he indicated that DMII was one of a number of causes of the Veteran's death but at the same time attempting to assert that it was not a direct contributing factor to the Veteran's death.  Notably, the opinion does not clarify why the Veteran's DMII was or was not a direct contributing factor in causing the Veteran's death, other than indicating that it did not cause the Veteran's sepsis.  Accordingly, the Board finds that the opinion is inadequate for rating purposes and will only afford the opinion minimum probative value.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

Moreover, the Board observes that the physician that certified the Veteran's death certificate was in a better position to know the causes of the Veteran's death than the VA examiner who only looked at the evidence after the fact and did not have the opportunity to examine the Veteran or confer with the Veteran's treating physicians.

Accordingly, in light of the favorable medical evidence of record, the Board finds that entitlement to service connection for the cause of the Veteran's death is warranted.  At the time of his death, service connection was already in effect for DMII.  The Veteran's death certificate, as amended by the original certifier, a medical expert, reveals that DMII was indeed a significant condition that contributed to his death.  Therefore, the Board concludes that the Veteran's service-connected DMII contributed substantially or materially, that it combined to cause death, and that it aided or lent assistance to the production of death, as required under 38 C.F.R. § 3.312(c)(1).

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the appellant.  See 38 C.F.R. § 3.102 (2011).  Therefore, entitlement to service connection for the cause of the Veteran's death is granted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


